DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The Applicant argues that there is no reason to modify the first extruder of JP’608 with the groove of Grunschloss (remarks, page 8).  The Examiner respectfully disagrees.  Grunschloss sets forth multiple issues that the grooves improve in paragraphs 0008 and 0009.  It stands to reason that these improvements would be present in a screw regardless of whether it is the first screw or second screw of the instant application.  The Applicant states that the intent of the machine of Grunschloss is to move materials from one of the extruder to the other, alleging that this is different from the first extruder of the instant invention, which the Applicant admits is intended to move materials from along its length to feed another extruder (remarks, page 8).  It is the Examiners position that improvements to one screw intended to move material would also apply to another screw intended to move material, and thus this argument is not persuasive.  Claim 1 would remain rejected using a combination of the rejections of claims 1 and 5 in the Final Office Action.
The Applicant argues that the Examiner provides no evidence to support the rejection of claim 15 (remarks, page 8).  The Examiner respectfully disagrees for the reasons set forth above, and in the rejections of claims 1, 5, and 15 in the Final Office Action.
The Applicant argues that the direction of the groove and pitch are opposite in figure 1 of Machida (remarks, page 10).  The Examiner respectfully disagrees.  As can clearly be seen in the figure, looking down the axis of the screw in the direction away from item 21, both the screw thread and the grooves advance in the clockwise direction.  Thus, this argument is not persuasive.
The Applicant argues that figure 3 of Makato represents the first screw of Makato and not the second screw (remarks, pages 11 and 12).  While this may be true, the Examiner also cited figure 4 in the rejection, which clearly shows the first and second extruders of Makato, both including two co-rotating screws.  Thus, this argument is not persuasive.  Claim 21 would remain rejected using a combination of the rejections of claims 1, 5, and 20 above.
The Applicant’s arguments relating to claims 9, 10, 18, 14, and 23 (remarks, pages 10, 11, and 13) are not persuasive for the same reasons as for claims 1 and 15 above.
The Examiner maintains his position that one of ordinary skill in the art would understand that an established beneficial modification to a screw could be made to the first or second extruder of the instant application, and thus the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774